Case: 12-60206       Document: 00512165596         Page: 1     Date Filed: 03/06/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           March 6, 2013
                                     No. 12-60206
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

JOSE MAXIMILIANO CASTRO PEREZ, also known as Jose Castro,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A087 627 799


Before JONES, DENNIS, and HAYNES, Circuit Judges.
PER CURIAM:*
       Maximiliano Castro Perez (Castro Perez), a native and citizen of
Guatemala, petitions this court to review the decision of the Board of
Immigration Appeals (BIA) denying his application for withholding of removal.
See 8 U.S.C. § 1231(b)(3)(A). Castro Perez argues that he has a well-founded
fear of future persecution on account of his homosexuality. He contends that he
suffered past persecution at the hands of his brother, who was concerned that
Castro Perez’s sexual orientation would damage his political career. He asserts

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-60206     Document: 00512165596     Page: 2   Date Filed: 03/06/2013

                                  No. 12-60206

that he will be persecuted by his brother if he is removed to Guatemala, and he
argues that it is a logical fallacy to conclude, as did the BIA, that the
government’s willingness to prosecute his brother for attempting to murder a
town mayor suggests the government’s willingness to take action against his
brother for beating him on account of his sexual orientation.
      We review the decision of the BIA, as well as the decision of the
immigration judge to the extent that his decision influenced the BIA. Zhu v.
Gonzales, 493 F.3d 588, 593-94 (5th Cir. 2007). We will uphold the BIA’s factual
findings if the findings are supported by substantial evidence.         Silwany-
Rodriguez v. INS, 975 F.2d 1157, 1160 (5th Cir. 1992). Under the substantial
evidence standard, we will not reverse the BIA’s decision unless the evidence not
only supports a contrary conclusion but compels it. Chen v. Gonzales, 470 F.3d
1131, 1134 (5th Cir. 2006).
      To demonstrate entitlement to withholding of removal, the alien must
show that it is more likely than not that his or her life or freedom would be
threatened in the country of origin on account of the alien’s race, religion,
nationality, membership in a particular social group, or political opinion.
Zamora-Morel v. INS, 905 F.2d 833, 837 (5th Cir. 1990). An alien who suffered
persecution in the past is entitled to a rebuttable presumption that he will be
persecuted in the future. 8 C.F.R. § 1208.16(b)(1). To prevail on a claim of past
persecution, an alien must establish that he suffered persecution at the hands
of “the government or forces that a government is unable or unwilling to
control.” Tesfamichael v. Gonzales, 469 F.3d 109, 113 (5th Cir. 2006).
      “[P]ersecution is an extreme concept that does not include every sort of
treatment our society regards as offensive.” Arif v. Mukasey, 509 F.3d 677, 680
(5th Cir. 2007). The evidence adduced in the immigration court shows that
Castro Perez was physically attacked and verbally abused on several occasions
due to his brother’s displeasure with Castro Perez’s sexual orientation, but there
is no indication that Castro Perez was injured or that he required medical

                                        2
    Case: 12-60206     Document: 00512165596     Page: 3   Date Filed: 03/06/2013

                                  No. 12-60206

attention; nor is there evidence that Castro Perez requested government
intervention and was refused assistance. The mistreatment experienced by
Castro Perez at the hands of his brother, though reprehensible, falls short of the
required extreme conduct needed to establish persecution. See id.; see also
Abdel-Masieh v. INS, 73 F.3d 579, 583 (5th Cir. 1996) (upholding the BIA’s
finding of no past persecution where alien was twice arrested, detained, and
beaten but he was not detained overnight and did not characterize the beatings
as severe). The record does not compel a conclusion that Castro Perez was
persecuted in the past, nor does the record compel a conclusion that it is more
likely than not that he will be persecuted on account of his homosexuality if he
is removed to Guatemala.
      PETITION FOR REVIEW DENIED.




                                        3